     Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 1 of 8 PageID #: 74




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                              SHERMAN DIVISION (PLANO)


NORMAN EASTWOOD,
    Plaintiff,

v.
                                                             Civil Case No.: 4:20-cv-00400

WILLOW BEND LAKES HOMEOWNERS
ASSOCIATION, INC.,

        Defendant.


                          VERIFIED FIRST AMENDED COMPLAINT


                                    JURISDICTION AND VENUE

         1.     This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1331, as Plaintiff

asserts federal claims under the Fair Housing Act; and under42 U.S.C. § 3613(a)(l)(A) as Plaintiff

 seeks appropriate relief regarding a discriminatory housing practice under the Fair Housing Act.

         2.     This Court has personal jurisdiction over Defendant, Willow Bend Lakes

 Homeowners Association, Inc. pursuant to Fed. R. Civ. P. 4(k)(l) because Defendant's principle

 place of business is within the state, and because the HOA has committed tortious and

 discriminatory acts within the state.

         3.        Venue is proper in this District under 28 U.S.C. § 1391(b)(l), as Defendant

 resides in this District in which it is subject to the Court's personal jurisdiction, and pursuant to 28

 U.S.C. § 1391(b)(2) in that a substantial part of the events or omissions giving rise to Plaintiff's

 claim occurred in this District.




 VERIFIED FIRST AMENDED COMPLAINT                                                                  PAGE 1
  Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 2 of 8 PageID #: 75




                                            PARTIES

       4.      Plaintiff re-alleges paragraphs 1-3.

       5.      PlaintiffNorman Eastwood ("Plaintiff' or "Mr. Eastwood") is an individual Texas

resident who resides in the city of Plano, Collin County, Texas.

       6.      Defendant Willow Bend Lakes Homeowners Association, Inc. ("Defendant" or

"HOA'') is a Texas non-profit corporation which principal and only place of business is in Plano,

Texas, Collin County.

                                              CLAIM

       7.      Plaintiff re-alleges paragraphs 1-6.

       8.      PlaintiffNorman Eastwood co-owns (as co-trustee of a revocable trust) and resides

in a single-family home with his wife and co-trustee, Dorothy Eastwood, at 5213 Mariners Drive,

Plano, Texas 75093 (the "Property").

       9.      Mr. and Mrs. Eastwood have lived at the Property since 1997.

       10.     The Property is situated within and is a part of the Defendant HOA's Willow Bend

Lakes Community in Plano, Texas.

       11.     Restrictive covenants, enforced by the Defendant HOA, govern all properties in the

HOA's community, including Mr. Eastwood's Property.

       12.     The restrictive covenants that apply to Mr. Eastwood's Property require that all

construction or modifications on properties within the community must be approved by the HOA

(or a committee designated by the HOA's Board of Directors).

        13.    The Willow Bend Lakes Community contains a lake known as the "Spillway Lake"

which is surrounded by homes in varying proximities to the lake.




VERIFIED FIRST AMENDED COMPLAINT                                                            PAGE2
  Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 3 of 8 PageID #: 76




        14.    Mr. Eastwood's Property backs up to the Spillway Lake, and his rear property line

abuts the water's edge of the Spillway Lake.

        15.    The HOA has an easement for, and maintains, a walking/jogging path for the

exclusive use of community members that runs through Mr. Eastwood's backyard which

essentially divides his backyard into two approximate halves (the "Path").

        16.    One half of Mr. Eastwood's backyard runs from the back of his house to the Path.

The other half of Mr. Eastwood's backyard runs from the Path to the water's edge of Spillway

Lake.

        17.    Some years ago, Mr. Eastwood constructed an HOA-approved, 4-foot, black,

wrought-iron fence on the Property which enclosed the portion of his backyard that runs from the

back of his house to the Path. At the time, Mr. Eastwood was content to leave the other half of his

backyard unfenced because neighbors were aware and respectful of each other's property lines,

and trespassers on the unfenced portion of Mr. Eastwood's backyard were an anomaly.

        18.    Over the last few years, that situation changed as members of the general public

began using the Path, and they, along with members of the HOA community, began routinely

exiting the Path and going onto the unfenced portion of Mr. Eastwood's backyard to sit, nap,

picnic, fish, feed water birds, exercise and relieve their dogs, and otherwise enjoy his lakeside

backyard.

        19.    Mr. Eastwood believes this area of his backyard is particularly appealing to

passersby for the same reason that it is his favorite area of his home to use and enjoy; because it is

a long, wide, relatively flat area that although flanked by trees at its ends, is open and gets direct

sunlight on a large area of lawn that runs down to the water' s edge of Spillway lake. This area is

in fact the only portion of Mr. Eastwood' s backyard that gets direct sunlight.




VERIFIED FIRST AMENDED COMPLAINT                                                                PAGE 3
  Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 4 of 8 PageID #: 77




       20.     The near constant presence of strangers on the unfenced portion of his backyard led

Mr. Eastwood in mid-2019 to request permission from the HOA to construct a three-sided fence

around the back half of his backyard that would leave open the property line of his yard along the

water's edge, but prevent people from leaving the Path to go onto his backyard.

       21.     Over this same period, Mr. Eastwood was being treated for cancer.

       22.     In June of 2019, the HOA denied Mr. Eastwood permission to construct the

proposed fence based on the HOA's interpretation of the restrictive covenants that govern some

aspects of the use of Mr. Eastwood's Property. Soon thereafter state court litigation concerning the

HOA's interpretation of the restrictive covenants ensued. That lawsuit remains pending in a Collin

County District Court.

       23.     In or around March 2020, Mr. Eastwood along with the rest of our country's

citizens began to be aware that the novel corona virus that causes Covid-19 (the "Virus") had

entered and was rapidly spreading across the United States, including in Collin and surrounding

Texas counties.

       24.     Over the following several weeks, as more information became known about the

Virus, its highly contagious nature, its potentially deadly effect on those with underlying health

conditions, and its ability to be transmitted by a significant percentage of asymptomatic carriers

(potentially including now, dogs and cats), Mr. Eastwood became aware that his cancer and the

chemotherapy treatments' effect in suppressing and compromising his immune system put his life

and health at grave risk if he were to contract the Virus.

       25.     Mr. Eastwood's compromised immune system caused both by the cancer and the

chemotherapy treatments substantially limits his ability to engage in the major life activity ofbeing

able to be in close contact with persons unknown to him because of the risk to his life and health




VERIFIED FIRST AMENDED COMPLAINT                                                               PAGE4
  Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 5 of 8 PageID #: 78




that persons carrying a transmittable infection, and in particular the Virus, pose. This condition is

a disability, and therefore Mr. Eastwood is a handicapped person as that term is defined by the Fair

Housing Act.

       26.     Given this knowledge of the Virus, Mr. Eastwood had to stop using the unfenced

portion of his backyard- the area of his home he most enjoyed and was therapeutic to his recovery

from cancer - because of the near constant presence of strangers all over this area of his backyard

and the risk that presented to his life and health because of his disability.

       27.     Mr. Eastwood, in consultation with his treating physician, determined that because

of his disability and his resulting susceptibility to an infection, particularly the Virus, Mr.

Eastwood could not have an equal opportunity to use and enjoy his home unless he were able to

keep off of his Property strangers who could be carrying a communicable infection, particularly

the Virus.

        28.     Knowing that the HOA's interpretation of the restrictive covenants do not allow

Mr. Eastwood to construct a fence around the unfenced portion of his backyard, on April20, 2020,

Mr. Eastwood made an urgent written request to the HOA, in accordance with the Fair Housing

Act, for a reasonable accommodation to the HOA's interpretation and enforcement of the

restrictive covenants that would allow him to construct a fence that would help keep strangers off

the unfenced portion of his backyard so that he could use and enjoy and reap the therapeutic

benefits of this area of his home again without risking his life or health.

        29.     Mr. Eastwood's request for accommodation was accompanied by a letter from his

treating physician attesting to his disability, its substantial interference with a major life activity,

and the nexus between his disability and the need for the accommodation so that Mr. Eastwood

could exclude persons from Mr. Eastwood's property.




VERIFIED FIRST AMENDED COMPLAINT                                                                  PAGES
  Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 6 of 8 PageID #: 79




       30.     Mr. Eastwood's request for accommodation was also accompanied by three recent

date and time-stamped photographs of different groups of strangers gathered on the unfenced

portion of Mr. Eastwood's backyard.

       31.     On the afternoon of May 5, 2020, the Defendant HOA denied Mr. Eastwood' s

request for accommodation in violation of the Fair Housing Act.

       32.     Mr. Eastwood is an aggrieved person as defmed by the Fair Housing Act, 42

U.S.C.§ 3602(i), and as a direct and proximate result of Defendant's unlawful discriminatory

conduct in unlawfully denying Mr. Eastwood's request for reasonable accommodation, Mr.

Eastwood has sustained damages.

       33.     Accordingly, under 42 U.S.C. § 3613(c), Plaintiff is entitled to actual damages,

punitive damages, injunctive relief, and reasonable attorney' s fees and costs.

                                              PRAYER

         WHEREFORE, Plaintiff respectfully requests the following relief:

         (a)     Final judgement against Defendant, declaring that Defendant's denial of

                 Plaintiffs request for reasonable accommodation violated the Fair Housing Act,

                 as amended, 42 U.S.C. § 3601 et seq.

         (b)     Injunctive relief enjoining Defendant Willow Bend Lakes Homeowners

                 Association, Inc., Defendant's officers, agents, servants, employees, and

                 attorneys, and all other persons who are in active concert or participation with

                 Defendant and who receive actual notice of an injunction issued in this case from taking

                 any action that penalizes or otherwise interferes with Plaintiffs exercise of

                 peaceable actions to exclude persons from entering onto his property at 5213

                 Mariners Drive, Plano, Texas, including but not limited to the construction of a

                 three-sided fence, provided such fence (i) be constructed pursuant to a city of


VERIFIED F ffiST AMENDED COMPLAINT                                                                 PAGE 6
 Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 7 of 8 PageID #: 80




                Plano building permit; (ii) conform to any applicable restrictive covenants that

                control the height, color, design, and materials that may be used to construct a

                backyard fence in the Defendant HOA's community; (iii) be located entirely

                within Plaintiffs property lines; and (iv) the construction of which does not

                unreasonably interfere with any person's use of the HOA's walking/jogging path

                located on Plaintiffs property.

         (c)    Awarding punitive damages to Plaintiffs;

         (d)    Awarding Plaintiffs reasonable attorneys' fees, costs, and expenses

                incurred in prosecuting this action; and

         (e)    Granting Plaintiff such other and further relief as may be just and proper.



       Dated: May 20, 2020

                                             Respectfully submitted,

                                             THE MILES LAW FIRM, PLLC

                                             /Is// Melissa A Miles
                                             By: MELISSA A. MILES
                                             Texas State Bar No. 90001277
                                             3131 McKinney Avenue, Suite 600
                                             Dallas, Texas 75204
                                             Office: (972) 270-4393
                                             Email: melissa@mileslaw.org
                                             ATTORNEY FOR PLAINTIFF




VERIFIED FffiST AMENDED COMPLAINT                                                             PAGE7
Case 4:20-cv-00400-ALM Document 6 Filed 05/20/20 Page 8 of 8 PageID #: 81




                                                VERIFICATION

  STATE OF TEXAS

  COUNTY OF COLLIN

         I, Norman Eastwood, after being duly sworn, hereby swear and affirm that I am qualified
  and authorized to make this affidavit; that I have read each and every factual allegation of the
  foregoing Verified First Amended Complaint; that the factual allegations are within my personal
  knowledge and are true and correct.




             Subscribed and sworn to before me this ~ Q day of May, 2020.


        •''~'""''•
       ~"l~Y~~1
                     JOSSETTE M. GRIFFIN
      ~~:A;;-~: Notary Public. State of Texes
      ~;.~.~}$~ Comm. Expires 05·16-202•
       ~z't,''cif'~.~~ Notary 10 126522011
         ''""'




 VERIFIED FIRST AMENO.EO COMPLAINT
                                                                                                     PAGE !I
